United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1080
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2011 appellant filed a timely appeal from a December 15, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R §§ 501.2(c) and 501.3, the Board does not
have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s December 7, 2010 request for
reconsideration on the grounds that it was untimely filed and failed to demonstrate clear evidence
of error.

1

Because more than 180 days had elapsed between the most recent merit decision dated December 3, 2009 and
the filing of this appeal on March 21, 2011, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 15, 2009 appellant, then a 40-year-old rural carrier, filed a traumatic injury
claim alleging that on October 5, 2009 she felt something pop and pull in her low and mid back
when she delivered two parcels weighing approximately 50 to 60 pounds each from the trunk of
her vehicle. She stopped work and returned on October 6, 2009.
In an October 8, 2009 report, Dr. Lorn Miller, a Board-certified neurologist, stated that he
had examined appellant in his office on October 6 and 8, 2009 and excused her from work until
October 22, 2009. He also reported that she had complaints of back pain and noted well-healed
surgical scar-multiple from sacral base to L1 on her back. Appellant had related that in 2004 she
began to suffer from low back pain at work and in 2005 she underwent surgery on her low back.
She reported that on October 5, 2009 she reinjured her back when she got two large packages out
of the trunk of her car and felt a sharp pain in her low back. Dr. Miller diagnosed migraine
without aura, cervicalgia/neck pain, low back pain, muscle spasm, failed back surgery syndrome,
swelling of extremity, paresthesia, osteoarthritis, degenerative disc disease, anatomical short leg,
osteopenia and tobacco abuse. He further reported that her nerve conduction study and
electromyograph results were normal and that cervical spine x-rays revealed minimal but
maintained cervical lordosis.
In an October 29, 2009 work excuse slip, Dr. Miller excused appellant from work until
December 1, 2009 with restrictions.
Appellant submitted an undated personal narrative statement regarding the alleged
October 5, 2009 injury and medical treatment for her back.
In a decision dated December 3, 2009, OWCP denied appellant’s claim finding that the
medical evidence failed to demonstrate that her lower back condition resulted from the
October 5, 2009 work event.
On December 7, 2010 OWCP received appellant’s request for reconsideration dated
April 13, 2010 along with additional evidence. In an April 6, 2010 handwritten statement, she
reported that on July 20, 2009 she had previously delivered a package from a trunk when she
stepped back in a hole and twisted her back, causing a bulging disc at L3-4. Appellant returned
to light duty on September 12, 2009. On October 5, 2009 she delivered two heavy, large parcels
when she felt something pop in her mid back and a pull in her low back. Appellant went to see
her doctor and underwent x-ray reports, which revealed a bulging disc at L2-3. She explained
that she had been a regular postal employee for 16 years and that since her injury she
experienced chronic pain and nausea.
A September 22, 2010 report of Dr. Miller stated that on October 5, 2009 appellant
injured her low back at work and that her condition would continue to progress and cause
increased pain.
Dr. Miller further noted, in a September 24, 2010 report, that appellant was examined in
his office on June 14, 2010 and reported that she was no longer able to tolerate sedentary work
because sitting exacerbated her low back pain.

2

In December 30, 2009 and January 21, 2010 reports, Dr. Miller stated that appellant was
first examined in his office from March to May 2005 and returned on July 5, 2009 with
complaints of headaches and neck pain. Appellant was later examined for low back pain and
failed back surgery syndrome. She stated that on October 5, 2009 she reinjured her low back at
work. Dr. Miller reviewed appellant’s x-ray results and opined that her condition would
continue to progress and cause increased pain.
The employing establishment, in a December 2, 2010 statement, forwarded medical
evidence to OWCP that it had received that day from appellant’s treating physician, Dr. Miller.
It noted that it had been advised by Dr. Miller that appellant had not found the reports sufficient
to support her claim.
By decision dated December 15, 2010, OWCP denied appellant’s claim on the grounds
that her claim was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to a review of an OWCP decision
as a matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.5
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue that was decided by OWCP.6 The evidence must be
positive, precise and explicit and must be manifested on its face that OWCP committed an error.7
It must not only be of sufficient probative value to create a conflicting medical opinion or
establish a clear procedural error, but must be of sufficient probative value to shift the weight of
the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.8
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.9 It is not enough to merely show that
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

20 C.F.R. § 10.607(a).

6

Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

7

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

8

Annie L. Billingsley, 50 ECAB 210 (1998); Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

9

Jimmy L. Day, 48 ECAB 652 (1997).

3

the evidence could be construed so as to produce a contrary conclusion.10 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.11 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.12
ANALYSIS
The Board finds that OWCP properly determined that appellant did not file a timely
request for reconsideration as more than one year had passed from the date of the last OWCP
decision on December 3, 2009 and her request for reconsideration received on
December 7, 2010. The Board notes that the postmark on the envelope is unavailable or
illegible. OWCP regulations provide that when a postmark is unavailable or illegible, other
evidence may be used to determine the date of the mailing such as certified mail receipts,
certificate of service and affidavits.13
The Board finds that the evidence does not support that appellant’s request was timely
filed within one year of the December 3, 2009 OWCP decision. Although the date on the request
for reconsideration was April 13, 2010 appellant stated on appeal that she mailed her
reconsideration request on November 23, 2010, which would fall within the one year time
limitation. The Board finds, however, that the record does not contain any evidence to support
her contention. Various medical reports submitted contemporaneously with appellant’s request
were also received by OWCP on December 7, 2010, which was the same day that OWCP
received her request for reconsideration. The Board finds that the evidence of record is not
sufficient to establish that appellant filed her reconsideration request within one year of OWCP’s
December 3, 2009 decision.14 The record before OWCP does not contain any other evidence
which may be used to determine the date of the mailing such as certified mail receipts, certificate
of service and affidavits. As appellant’s request for reconsideration was received by OWCP on
December 7, 2010, more than one year after the December 3, 2009 merit decision, OWCP
properly found it was untimely filed. Consequently, she must demonstrate clear evidence of
error by OWCP in denying her claim.15
The Board finds that appellant failed to establish clear evidence of error on the part of
OWCP. On appeal, appellant alleged that the evidence submitted with her reconsideration
request establishes that she was injured on October 5, 2009 in the performance of duty. In
support of her request for reconsideration, the record included several medical reports from
Dr. Miller and a handwritten April 6, 2010 statement. Dr. Miller noted his previous treatment for
10

Id; Leona N. Travis, 43 ECAB 227 (1991).

11

Thankamma Mathews, 44 ECAB 765 (1993).

12

Pete F. Dorso, 52 ECAB 424; Cresenciano Martinez, 51 ECAB 322 (2000).

13

Supra note 5.

14

See L.N., Docket No. 07-1092 (issued January 9, 2008).

15

See Debra McDavid, 57 ECAB 149 (2005).

4

appellant’s back pain and stated that she reinjured her back on October 5, 2009. While these
reports provide some support for causal relationship, clear evidence of error is intended to
represent a difficult standard and must prima facie shift the weight of the evidence in appellant’s
favor.16 The Board has held that even a well-rationalized medical report which would have
created a conflict with medical evidence of record had it been timely received does not equate to
clear evidence of error.17 Dr. Miller’s reports are insufficient to demonstrate clear evidence of
error by OWCP.18
Appellant also submitted a handwritten statement dated April 6, 2010 relating her
previous back conditions to the October 5, 2009 work event. She did not, however, explain how
her lay opinion raises a substantial question concerning the correctness of OWCP’s decision.
This evidence, therefore, also fails to demonstrate clear evidence of error.
The Board finds that this evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred in its December 3,
2009 decision. As appellant has not presented clear evidence of error, the Board finds that
OWCP properly denied her request for further review of the merits.
CONCLUSION
The Board finds that appellant’s request for reconsideration received on December 7,
2010 was untimely filed and failed to demonstrate clear evidence of error.

16

R.C., 59 ECAB 546 (2008); Coleman, supra note 8.

17

R.E., Docket No. 11-1630 (issued February 7, 2012).

18

See S.J., Docket No. 10-2135 (issued July 15, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

